Election/Restrictions
Applicant’s election without traverse of claims 1, 23-30 in the reply filed on 1-7-2021 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: The applicant’s make reference to a U.S. Application that appears to have matured into a U.S Patent.  Applicants should amend the specification to include the U.S Patent Number.  
Appropriate correction is requested.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 23-30 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 23-29 of U.S. Patent No. 15/282052. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims are anticipated by the claims of U.S. Patent No. 15/282052.
In particular, claims 1 and 25 are anticipated by claim 1 of U.S. Patent No. 15/282052. 
claims 23-24 are anticipated by claims 23-24 of U.S. Patent No. 15/282052. 
claims 26-27 are anticipated by claim 25-26 of U.S. Patent No. 15/282052. 
claims 28-30 are anticipated by claim 27-29 of U.S. Patent No. 15/282052. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 23-24, 29 is/are rejected under 35 U.S.C. 102a2 as being anticipated by Califano et al (US 2009/0269772A1).
1. A discovery system for inferentially screening a test entity to determine whether it exhibits a target property without directly measuring the test entity for the target property (See e.g. [0003] on high throughput screening), the discovery system comprising: 
at least one processor and memory addressable by the at least one processor (See e.g. Fig. 1-22 and Fig.1-36), 
the memory storing at least one program for execution by the at least one processor (See e.g. Fig. 1), the at least one program comprising instructions for: 
A) obtaining a training set that comprises a plurality of reference entities (See e.g. Fig. 1-44 on compound library) and, for each respective reference entity, (i) a respective measurement of each first feature in a respective subset of first features in an N-dimensional feature space (See e.g. Fig. 1-48-1 to 48-N) and (ii) a respective measurement of each second feature in a respective subset of an M-dimensional feature space (See e.g. Fig. 1-66-1 to 66-M), 
wherein N is a positive integer of two or greater (See e.g. Fig. 1 that N is >=2), 
M is a positive integer (See e.g. Fig. 1 that M is>=2), 

the training set collectively provides at least one measurement for each second feature in the M-dimensional feature space (See e.g. Fig. 1-66-1 to 66-M), 
at least one second feature in the M-dimensional feature space is a metric for the target property (See e.g. Fig. 1-66-1 to 66-M), 
the N-dimensional feature space does not include any of the second features in the M-dimensional space, the M-dimensional feature space does not include any of the first features in the N-dimensional space (See e.g. Fig. -48-1 to 48-N and 1-66-1 to 66-M that they are mutually exclusive), and 
the test entity comprises a protein, a fragment thereof, or a mixture of the protein with one or more other proteins (See e.g. [0014]); 
B) identifying two or more first features, or one or more combinations thereof, in the N-dimensional feature space using a feature selection method and the training set, thereby selecting a set of first features {p.sub.1, . . . , p.sub.N-K} from the N-dimensional feature space (See e.g. [0003] on candidate selection.  See also Fig. 1-58-M-1 to 58-M-N), wherein N-K is a positive integer less than N (See e.g. Fig. 1-58-M-1 to 58-M-N); 
C) training a model using measurements for the set of first features {p.sub.1, . . . , p.sub.N-K} across the training set, thereby obtaining a trained model (See e.g. Fig. 2A-204 on obtaining MAP 52); 
D) obtaining measurement values for the set of first features {p.sub.1, . . . , p.sub.N-K} of the test entity (See e.g. Fig. 2A-206 on obtaining MAP 52); 

F) comparing the trained model output value of the test entity to one or more trained model output values computed using measurement values for the set of first features {p.sub.1, . . . , p.sub.N-K} of one or more reference entities that exhibits the target property thereby determining whether the test entity exhibits the target property (See e.g. Fig. 2A-210 on using MAP 52 to identify the proteins).
 
23. The discovery system of claim 1, wherein the test entity originates from a member of the Fungi, Protista, Archaea, Bacteria, or Plant Kingdom (See e.g. [0214]). 

24. The discovery system of claim 1, wherein the test entity is extracted from a plant and the at least one program further comprises instructions for associating one or more data structures with the test entity, and the one or more data structures identify the test entity, an extraction parameter for the test entity, and a characteristic of the plant (See e.g. [0049] on isolated constituent.  See also e.g. [0214] on plants). 

29. The discovery system of claim 1, the at least one program further comprising instructions for repeating the obtaining D), inputting E), and comparing F) for each test entity in a plurality of test entities, wherein each respective test entity in the plurality of test entities comprises a different protein, a different fragment thereof, or a mixture of the different protein with one or more other proteins (See e.g. [0016]. See also e.g. .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Califano et al (US 2009/0269772A1) in view of Wehrman et al (US 2007/0275397A1)
25. Califano disclose high throughput assay (See e.g. [0014]), but fails to disclose the details/parameters of the assay.

Califano and Wehrman are in same field of endeavor, namely high throughput screening.
Wehrman also disclose factors such as ph, ionic strength, etc are well known parameter for assay solution (See e.g. [0082]).
As such, it would have been obvious to one having ordinary skill in the art, having the teachings of Califano and Wehrman before him/her before the effective filing date of the claimed invention, to modify high throughput assay to incorporate well known factors like ph, ionic strength, buffer type, temperature.

26. Wehrman disclose The discovery system of claim 24, wherein the one or more data structures comprises at least three extraction parameters used to extract the test entity from the plant selected from the group consisting of: (i) an elution pH or time for the test entity, (ii) a buffer type used to extract the test entity from the plant, (iii) a specific pH or pH range used to extract the test entity from the plant, (iv) a specific ionic strength or an ionic strength range used to extract the test entity from the plant, or (v) a specific temperature or temperature range used to extract the test entity from the plant.  Same motivation applies.
Claim Rejections - 35 USC § 103
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Califano et al (US 2009/0269772A1) in view of Thomas G. McCloud (“High Throughput Extraction of Plant, Marine and Fungal Specimens for Preservation of Biologically Active Molecules” 2010)
27. Califano disclose high throughput assay of plant (See e.g. [0014] and [0214]), but fails to disclose wherein the characteristic of the plant is a plant taxonomy feature. 
Thomas disclose high throughput extraction of plant and uses of plant taxonomy for high throughput screening.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Thomas also disclose plant taxonomy is useful for new compound discovery.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Califano and Thomas are in same field of endeavor, namely high throughput screening.
As such, it would have been obvious to one having ordinary skill in the art, having the teachings of Califano and Thomas before him/her before the effective filing date of the claimed invention, to modify high throughput screening of Califano to incorporate plant taxonomy feature with predicable results.

Claim Rejections - 35 USC § 103
Claim 28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Califano et al (US 2009/0269772A1) in view of G. Colebatch (“Functional genomics: tools of the trade” 2001)

Colebatch disclose high throughput screening of plant protein (proteome analysis) and wherein the plant comprises a mixture of two or more proteins from a single plant species. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
Colebatch also disclose usefulness of Proteome analysis (See e.g. section Proteome analysis).
Califano and Colebatch are in same field of endeavor, namely high throughput screening.
As such, it would have been obvious to one having ordinary skill in the art, having the teachings of Califano and Colebatch before him/her before the effective filing date of the claimed invention, to modify high throughput screening of Califano to incorporate proteome analysis of Colebatch with predicable results.


Colebatch disclose high throughput screening of plant protein (proteome analysis) and wherein the mixture is from a single plant species. 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
Colebatch also disclose usefulness of Proteome analysis (See e.g. section Proteome analysis).
Califano and Colebatch are in same field of endeavor, namely high throughput screening.
As such, it would have been obvious to one having ordinary skill in the art, having the teachings of Califano and Colebatch before him/her before the effective filing date of the claimed invention, to modify high throughput screening of Califano to incorporate proteome analysis of Colebatch with predicable results.




Conclusion
This is a continuation of applicant's earlier Application No. 15/282052.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUT WONG/Primary Examiner, Art Unit 2127